The opinion of the court was delivered by
Pierpoint, Ch. J.
This is a common-law action of account. It was commenced in August, 1872, to settle the accounts between the parties as copartners, and was entered at the September Term of the County Court in this county. The parties ap-' peared, and at the same term a judgment was rendered by the court that the defendant should account. An auditor was appointed to take the accounting, and the case continued for that purpose.
Subsequently, the Legislature of this state, at a session commencing in October, 1872, passed an act declaring that, “the judgment to account in the common-law action of account, shall not debar the defendant from making any defence before the auditor which he might have made by special plea in bar of the action if said judgment to account had not been rendered ;” and the only question now presented for our consideration is, whether or not this, statute is to be so construed as to destroy the substantial effect of the judgment to account that had been rendered in this case, and take away the right which the plaintiff had thereby acquired as between him and the defendant, under the law as it was in this state at the time said judgment to account was rendered. In other words, does this statute apply to cases in which the judgment had been rendered when it was passed, or only to cases where the judgment should thereafter be rendered. If the former, then the statute is retrospective.
In this state, we have no constitutional provision against retrospective legislation ; but all the authorities agree that such legislation, as a general rule, is not to be favored. In Briggs v. Hubbard, 19 Vt. 86; Judge Bennett says: .“It is an elementary principle, that all laws are to commence in futuro, and operate prospectively * * * unless the language is too explicit to admit of any other construction.” This, perhaps, is stating the principle full strong. Judge Barrett, in Hine v. Pomeroy, 39 Vt. 211, states the principle thus : “Ordinarily, statutes are held to oper*308ate prospectively and not retrospectively, unless it appears that they were designed to have the latter operation. When it is sought to have such operation given to a statute, to the impairment of an existing right, or the infliction of a wrong, established and familiar principles would require the courts effectually to interpose and prevent such results ; when, without such consequences, the intention is apparent that the law should have such operation, such intention would prevail. If such intention was not manifested by the foim and language of the enactment, still, if the just results would constitute a reason for giving it such operation, and it was not restrained in this respect by some provision of it, such reason would be permitted to operate, and the act to have such effect.” This, we think, is a correct general statement of the principle.
When the language of the statute is such that it will admit of either construction, if it appears that a retrospective construction is necessary to accomplish and carry into effect the intent and purpose of the Legislature, and no substantial rights are thereby impaired or destroyed, and no wrong done, or when a statute is purely remedial, and does not take away vested rights, such, a construction will be put upon it; otherwise, it will bo construed as prospective. This principle we think is in substantial accordance with the whole current'of authorities referred to by counsel on both sides- — no further reference to which is required.
There is nothing in the act under consideration to indicate that the Legislature intended that it should have a retrospective operation. The apparent object is fully accomplished without giving it such operation, and there is no general necessity resulting from an existing evil that requires it.
The number of cases pending in which there, had been a judgment to account and the account had not been taken, must have been limited, and the number where there was any question as to the liability of the defendant to account, still less; and it is hardly to be supposed that these cases were in the mind of the Legislature when the act was' passed.
The law governing the action of account, has long been settled in this state, and is well understood by the profession, and they *309know that all questions as to the liability of the defendant to account (prior to this statute) must be interposed and passed upon before a judgment to account is rendered, or they cannot be raised at all.
There is another reason why this statute should not have a retrospective operation. Under the law as it stood prior to this act, a judgment to account in actions of this kind, establishes the the right of the plaintiff to have the defendant account, and also the liability of the defendant to render an account. In respect to this, the judgment is final and conclusive — no question in respect thereto can be raised before the auditor — the auditor can only take the accounting and determine whore the balance lies. It makes no difference whether the defendant consents to a judgment to account, or takes issue upon all matters involved in that inquiry and has a trial thereon that results in a judgment to account, the legal effect is the same. This has always been the law of the action of account. The defendant waives all defences that he might have interposed to that judgment. This doctrine is fully enunciated and confirmed in Porter v. Wheeler, 37 Vt. 281.
To put the construction upon this statute that the defendant claims we should, would take from the plaintiff all the rights that are vested in him by the judgment. It would destroy the whole force and effect of the judgment, and, practically, grant to the defendant a new trial in the case. If the Legislature can do this, it is dificult to see why they cannot grant a party a new trial in any case. That the Legislature cannot grant new trials directly, will bo conceded ; and if not, it is equally clear that they cannot do so indirectly; and as the Legisláture has not by this statute manifested any intention to do so, we are not disposed to make them do so by construction.
Judgment affirmed.